DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palazzotto et al. (US 6,017,660).
Regarding claims 1-2:  Palazzotto et al. (US ‘660) discloses photocurable compositions [abstract], wherein Example 4, Run No. 3 [Ex. 4; 9:50-10:67; Table IV, Run No. 3] contains acrylamide, N,N’-methylenebisacrylamide, polyvinyl alcohol {corresponding to the polyol compound}, surfactant, and 2-(4-dimethylaminobenzylidene)dimethylmalonate (sensitizer) [Ex. 4; 9:50-10:67; Table IV, Run No. 3].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Note 2-(4-dimethylaminobenzylidene)dimethylmalonate:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[Ex. 4; 9:50-10:67; Table IV, Run No. 3].
Regarding claims 5, 7-8 and 11:  Palazzotto et al. (US ‘660) discloses coating the composition of Example 4, Run No. 3 onto a gelatin-subbed polyester film and curing the composition [Ex. 4; 9:50-10:67; Table IV, Run No. 3].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Palazzotto et al. (US 6,017,660) does not disclose a compound of instant Formula (3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Palazzotto et al. (US ‘660) was relied on for disclosing Example 4, Run No. 3 [Ex. 4; 9:50-10:67; Table IV, Run No. 3] contains acrylamide, N,N’-methylenebisacrylamide, polyvinyl alcohol, surfactant, and 2-(4-dimethylaminobenzylidene)dimethylmalonate (sensitizer) [Ex. 4; 9:50-10:67; Table IV, Run No. 3].  The examiner interprets polyvinyl alcohol as a polyol.  
Palazzotto et al. (US ‘660) discloses coating the composition of Example 4, Run No. 3 onto a gelatin-subbed polyester film and curing the composition [Ex. 4; 9:50-10:67; Table IV, Run No. 3].  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the composition is a thermosetting resin and the polymerization reactive compounds are heat curing compounds) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767